                   Case
                   Case2:21-mj-00139-DJA
                        2:21-mj-00139-DJA Document
                                          Document10
                                                   9 Filed
                                                     Filed02/22/21
                                                           02/24/21 Page
                                                                    Page11of
                                                                           of55




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
 3   LISA C. CARTIER GIROUX
     Nevada Bar No. 14040
 4   Email: Lisa.Cartier-Giroux@usdoj.gov
     KIMBERLY SOKOLICH
 5   Email: Kimberly.Sokolich@usdoj.gov
     Assistant United States Attorneys
 6   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 7   Phone: (702) 388-6336
     Representing the United States of America
 8
                                 UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA

10   United States of America,                     )    Case No. 2:21-mj-00139-DJA
                                                   )
                                                       ORDER
11                         Plaintiff,              )   Stipulation To Continue Preliminary
                                                   )   Hearing
12      vs.                                        )               (First Request)
                                                   )
13   Keion Joe’l Cherry,                           )
                                                   )
14                         Defendant.              )

15

16            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A
17   Trutanich, United States Attorney; Lisa Cartier Giroux, Assistant United States Attorney;
18   Kimberly Sokolich, Assistant United States Attorney, representing the United States of
19   America and Christopher Mishler, Esq., counsel for defendant Keion Joe’l Cherry, that
20   the preliminary hearing in the above captioned case, which is currently scheduled for
21   February 25, 2021 at 4:00pm, be continued and reset to a date and time convenient to the
22   Court, but no sooner than sixty (60) days.
23            1.       The government will provide counsel for the defendant with limited Rule 16
24   pre-indictment discovery. Counsel for the defendant requests time to review the discovery
                                             1
                 Case
                 Case2:21-mj-00139-DJA
                      2:21-mj-00139-DJA Document
                                        Document10
                                                 9 Filed
                                                   Filed02/22/21
                                                         02/24/21 Page
                                                                  Page22of
                                                                         of55




 1   and discuss it with his client prior to a preliminary hearing or indictment. Additionally, the

 2   parties are discussing a pre-indictment resolution that may resolve the matter without a

 3   preliminary hearing.

 4          2.       Counsel for the defendant has become aware of a potential conflict and needs

 5   time to determine if a motion to withdraw must be filed.

 6          3.       This continuance is not sought for purposes of delay, but to allow defense

 7   counsel an opportunity to review discovery with his client and prepare for the preliminary

 8   hearing.

 9          4.       The defendant is not detained and agrees to the continuance.

10          5.       Both counsel for the defendant and counsel for the government agree to the

11   continuance.

12          6.       Federal Rule of Criminal Procedure 5.1(d) provides that a magistrate judge

13   may extend the time limits in Rule 5.1(c) with the defendant’s consent and upon a showing

14   of good cause taking into account the public interest in the prompt disposition of criminal

15   cases. Because the defendant requires time to review discovery with their client prior to the

16   preliminary hearing, good cause exists to extend the time limits in Rule 5.1(c).

17          7.       The time from February 25, 2021, to the new preliminary hearing date will be

18   excludable under the Speedy Trial Act, Title 18, United States Code, Section 3161(h)(7)(A),

19   which provides that the Court may exclude time arising from a continuance upon finding

20   that the ends of justice served by granting the continuance outweigh the best interests of the

21   defendant and the public in a speedy trial.

22          8.       Denial of this request could result in a miscarriage of justice, and the ends of

23   justice served by granting this request outweigh the best interest of the public and the

24   defendants in a speedy trial.
                                                   2
                 Case
                 Case2:21-mj-00139-DJA
                      2:21-mj-00139-DJA Document
                                        Document10
                                                 9 Filed
                                                   Filed02/22/21
                                                         02/24/21 Page
                                                                  Page33of
                                                                         of55




 1          9.       The additional time requested by this stipulation is excludable in computing

 2   the time within which the indictment must be filed pursuant to the Speedy Trial Act, Title

 3   18, United States Code, Section 3161(b), and considering the factors under Title 18, United

 4   States Code, Section 3161(h)(7)(A) and (B)(i) and (iv).

 5          10.      This is the first request to continue the preliminary hearing.

 6          DATED this 22 day of February 2021.

 7

 8   NICHOLAS A. TRUTANICH                                /s/ Christopher Mishler
     United States Attorney                              CHRISTOPHER MISHLER
 9                                                       Counsel for Defendant Keion Cherry
     /s/ Lisa C. Cartier Giroux
10   LISA C. CARTIER GIROUX
     Assistant United States Attorney
11
     /s/ Kimberly Sokolich
12   KIMBERLY SOKOLICH
     Assistant United States Attorney
13

14

15

16

17

18

19

20

21

22

23

24
                                                  3
                  Case
                  Case2:21-mj-00139-DJA
                       2:21-mj-00139-DJA Document
                                         Document10
                                                  9 Filed
                                                    Filed02/22/21
                                                          02/24/21 Page
                                                                   Page44of
                                                                          of55




 1                                  UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA
 2
     United States Of America,                          )   Case No. 2:21-mj-00139-DJA
 3                                                      )
                              Plaintiff,                )
 4                                                      )   Findings and Order on Stipulation
          vs.                                           )
 5                                                      )
     Keion Joe’l Cherry,                                )
 6                                                      )
                              Defendant.                )
 7

 8
                Based on the pending Stipulation between the defense and the government, and good
 9
     cause appearing therefore, the Court hereby finds that:
10
     1.         The government will provide counsel for the defendant with limited Rule 16 pre-
11
                indictment discovery. Counsel for the defendant requests time to review the discovery
12
                and discuss it with his client prior to a preliminary hearing or indictment.
13
     2.         Counsel for the defendant has become aware of a potential conflict and needs time to
14
                determine if a motion to withdraw must be filed.
15
     3.         To allow the defense time to review the discovery with their client prior to the
16
                preliminary hearing and with the defendant’s consent, the preliminary hearing in this
17
                case should be continued for good cause.
18
     4.         The defendant is not detained and agrees to the continuance.
19
     5.         Both counsel for the defendant and counsel for the government agree to the
20
                continuance.
21
     6.         This continuance is not sought for purposes of delay, but to allow defense counsel an
22
                opportunity to review discovery with their client prior to a preliminary hearing or
23
                indictment.
24
                                                    4
              Case
              Case2:21-mj-00139-DJA
                   2:21-mj-00139-DJA Document
                                     Document10
                                              9 Filed
                                                Filed02/22/21
                                                      02/24/21 Page
                                                               Page55of
                                                                      of55




 1   7.    Denial of this request could result in a miscarriage of justice, and the ends of justice

 2         served by granting this request outweigh the best interest of the public and the

 3         defendants in a speedy trial.

 4   8.    The additional time requested by this stipulation is excludable in computing the time

 5         within which the indictment must be filed pursuant to the Speedy Trial Act, Title 18,

 6         United States Code, Section 3161(b), and considering the factors under Title 18,

 7         United States Code, Section 3161(h)(7)(A) and (B)(i) and (iv).

 8         THEREFORE, IT IS HEREBY ORDERED that the preliminary hearing in the

 9   above-captioned matters currently scheduled for February 25, 2021, at 4:00p.m., be vacated
     and continued to April 26, 2021, at 4:00 p.m., Courtroom 3A.
10   and continued to ______________________ at _____.
                         24th
11         DATED this _____ day of February 2021.

12

13

14                                              _______________________________
                                                THE HONORABLE DANIEL J. ALBREGTS
15                                              United States Magistrate Judge

16

17

18

19

20

21

22

23

24
                                               5
